

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


 
HOMELAND SECURITY CAPITAL CORPORATION


 
Senior Secured Note
 
 
Issuance Date: March 14, 2008
Original Principal Amount: $________
No. HOMS-5-__
 





FOR VALUE RECEIVED, HOMELAND SECURITY CAPITAL CORPORATION, a Delaware
corporation (the "Company"), hereby promises to pay to the order of YA GLOBAL
INVESTMENTS, L.P. or registered assigns (the "Holder") the amount set out above
as the Original Principal Amount (as reduced pursuant to the terms hereof
pursuant to redemption or otherwise, the "Principal") when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest ("Interest") on
any outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the "Issuance Date") until the same becomes due and
payable, whether upon an Interest Date (as defined below), or the Maturity Date
or acceleration, redemption or otherwise (in each case in accordance with the
terms hereof). This Senior Secured Note (including all Senior Secured Notes
issued in exchange, transfer or replacement hereof, this "Note") is one of an
issue of Senior Secured Notes issued pursuant to the Securities Purchase
Agreement (collectively, the "Notes" and such other Senior Secured Notes, the
"Other Notes"). Certain capitalized terms used herein are defined in Section 17.


(1) GENERAL TERMS


(a) Payment of Principal. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest. The "Maturity Date" shall be March 14, 2010. Other than as
specifically permitted by this Note, the Company may not prepay or redeem any
portion of the outstanding Principal without the prior written consent of the
Holder.
 

--------------------------------------------------------------------------------


 
(b) Interest. Interest shall accrue on the outstanding principal balance hereof
at an annual rate equal to 13% (“Interest Rate”). Interest shall be calculated
on the basis of a 365-day year and the actual number of days elapsed, to the
extent permitted by applicable law. Interest hereunder shall be paid on the
Maturity Date (or sooner as provided herein) to the Holder or its assignee in
whose name this Note is registered on the records of the Company regarding
registration and transfers of Notes in cash.


(c) Security. The Note (i) is secured by a pledge of assets by the Company, and
the following subsidiaries of the Company: Homeland Security Advisory Services,
Inc. (“Homeland Advisory”) and Celerity Systems, Inc. (“Celerity”) pursuant to
the Security Agreement of even date herewith (the “Security Agreement”), and
(ii) guaranteed by Nexus Technology Group, Inc. (“Nexus”), Homeland Advisory,
and Celerity (collectively, the “Guarantors”) pursuant to the Guaranty of even
date herewith (the “Guaranty” and collectively with the Security Agreement, the
“Security Documents”).


(2) EVENTS OF DEFAULT.


(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


(i) The Company's failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note (including, without
limitation, the Company's failure to pay any redemption payments or amounts
hereunder) or any other Transaction Document;


(ii) The Company or any subsidiary of the Company shall commence, or there shall
be commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;
 
2

--------------------------------------------------------------------------------


 
(iii) The Company or any subsidiary of the Company shall default in any of its
obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable;


(iv) The Company or any subsidiary of the Company shall be a party to any Change
of Control Transaction (as defined in Section 6) unless in connection with such
Change of Control Transaction this Note is retired;


(v) The Company shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within three (3) Business Days after
such payment is due;


(vi) The Company shall fail to observe or perform any other covenant, agreement
or warranty contained in, or otherwise commit any breach or default of any
provision of this Note (except as may be covered by Section 2(a)(i) through
2(a)(vii) hereof) or any Transaction Document (as defined in Section 17) which
is not cured within the time prescribed.


(vii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.


(b) During the time that any portion of this Note is outstanding, if any Event
of Default has occurred, the full unpaid Principal amount of this Note, together
with interest and other amounts owing in respect thereof, to the date of
acceleration shall become at the Holder's election, immediately due and payable
in cash; provided however, the Holder may request (but shall have no obligation
to request) payment of such amounts in Common Stock of the Company. If an Event
of Default occurs and for so long as such Event of Default remains uncured, the
Interest Rate on this Note shall immediately become 18% per annum and shall
remain at such increased interest rate until the applicable Event of Default is
cured. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.
 
3

--------------------------------------------------------------------------------


 
(3) COMPANY REDEMPTION. The Company at its option shall have the right to redeem
(“Optional Redemption”) a portion of the outstanding amounts under the Notes
prior to the Maturity Date provided that as of the date of the Holder’s receipt
of a Redemption Notice (as defined herein) no Event of Default has occurred, and
provided further that the outstanding Principal balance on this Note combined
with the Other Notes after such Optional Redemption shall not be less than
$3,000,000. In order to make an Option Redemption, the Company shall first
provide written notice to the Holder of its intention to make a redemption (the
“Redemption Notice”) setting forth the amount of Principal it desires to redeem.
On the fourth (4th) Business Day after the Redemption Notice, the Company shall
deliver to the Holder the Principal amount of such Optional Redemption, plus all
accrued and unpaid interest thereon. In the event the Company makes any Optional
Redemption of the Notes in full in violation of the provisions herein, the Note
shall remain outstanding (and all covenants and negative covenants set forth in
the Securities Purchase Agreement shall remain in full force and effect) unless
the Holder expressly agrees in writing to accept such full redemption.


(4) RESERVED. 


(5) REISSUANCE OF THIS NOTE.


(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will, subject to the satisfaction of
the transfer provisions of the Securities Purchase Agreement, forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
6(d)), registered in the name of the registered transferee or assignee,
representing the outstanding Principal being transferred by the Holder and, if
less then the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 6(d)) to the Holder representing the outstanding
Principal not being transferred.


(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 6(d)) representing the outstanding Principal.


(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 6(d)) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.


(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 6(a) or Section 6(c), the Principal designated by the Holder
which, when added to the principal represented by the other new Notes issued in
connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest from the Issuance Date.
 
4

--------------------------------------------------------------------------------


 
(6) NOTICES. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Trading Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:




If to the Company, to:
Mr. C. Thomas McMillen
 
Facsimile: (703) 528-0956
 
Chief Executive Officer
 
Homeland Security Capital Corporation
 
1005 N. Glebe Road, Ste. 550
 
Arlington, VA 22201
 
Facsimile: (703) 528-0956
   
With a copy to:
Martin T. Schrier, Esq.
 
Kirkpatrick & Lockhart Preston Gates Ellis LLP
 
200 S. Biscayne Blvd., Suite 2000
 
Miami, FL 33131
 
Facsimile: (305) 358-7095

 


If to the Holder:
YA Global Investments, LP
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Attention: 
Mark Angelo
 
Telephone: 
(201) 985-8300
     
With a copy to:
David Gonzalez, Esq.
 
101 Hudson Street - Suite 3700
 
Jersey City, NJ 07302
 
Telephone: 
(201) 985-8300
 
Facsimile: 
(201) 985-8266

 
 
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
5

--------------------------------------------------------------------------------


 
(7) Except as expressly provided herein, no provision of this Note shall alter
or impair the obligations of the Company, which are absolute and unconditional,
to pay the principal of, interest and other charges (if any) on, this Note at
the time, place, and rate, and in the coin or currency, herein prescribed. This
Note is a direct obligation of the Company. As long as this Note is outstanding,
the Company shall not and shall cause their subsidiaries not to, without the
consent of the Holder, amend its certificate of incorporation, bylaws or other
charter documents so as to adversely affect any rights of the Holder.


(8) No indebtedness of the Company is senior to this Note in right of payment,
whether with respect to interest, damages or upon liquidation or dissolution or
otherwise. Except as set forth in the Securities Purchase Agreement, \without
the Holder’s consent, the Company will not and will not permit any of their
subsidiaries to, directly or indirectly, enter into, create, incur, assume or
suffer to exist any indebtedness of any kind, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits there from that is senior in any respect to the
obligations of the Company under this Note.


(9) This Note shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to conflicts of laws thereof. Each
of the parties consents to the jurisdiction of the Superior Courts of the State
of New Jersey sitting in Hudson County, New Jersey and the U.S. District Court
for the District of New Jersey sitting in Newark, New Jersey in connection with
any dispute arising under this Note and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens to the bringing of any such proceeding in such jurisdictions.


(10) If the Company fails to strictly comply with the terms of this Note, then
the Company shall reimburse the Holder promptly for all fees, costs and
expenses, including, without limitation, attorneys’ fees and expenses incurred
by the Holder in any action in connection with this Note, including, without
limitation, those incurred: (i) during any workout, attempted workout, and/or in
connection with the rendering of legal advice as to the Holder’s rights,
remedies and obligations, (ii) collecting any sums which become due to the
Holder, (iii) defending or prosecuting any proceeding or any counterclaim to any
proceeding or appeal; or (iv) the protection, preservation or enforcement of any
rights or remedies of the Holder.


(11) Any waiver by the Holder of a breach of any provision of this Note shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.
 
6

--------------------------------------------------------------------------------


 
(12) If any provision of this Note is invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impeded
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.


(13) Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.


(14) THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.


(15) CERTAIN DEFINITIONS  For purposes of this Note, the following terms shall
have the following meanings:


(a) “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.


(b) “Change of Control Transaction” means the occurrence of (a) an acquisition
after the date hereof by an individual or legal entity or “group” (as described
in Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Company (except that the acquisition of voting securities by
the Holder or any other current holder of convertible securities of the Company
shall not constitute a Change of Control Transaction for purposes hereof), (b) a
replacement at one time or over time of more than one-half of the members of the
board of directors of the Company which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), (c)
the merger, consolidation or sale of fifty percent (50%) or more of the assets
of the Company or any subsidiary of the Company in one or a series of related
transactions with or into another entity, or (d) the execution by the Company of
an agreement to which the Company is a party or by which it is bound, providing
for any of the events set forth above in (a), (b) or (c).
 
7

--------------------------------------------------------------------------------


 
(c) “Commission” means the Securities and Exchange Commission.


(d) “Common Stock” means the common stock, par value $.001, of the Company and
stock of any other class into which such shares may hereafter be changed or
reclassified.


(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(f) “Original Issue Date” means the date of the first issuance of this Note
regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Note.


(g) “Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


(h) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.


(i) “Securities Purchase Agreement” means the Securities Purchase Agreement
dated March 13, 2008 by and among the Company and the Buyers listed on Schedule
I attached thereto.


(j) “Transaction Documents” shall have the meaning ascribed to it in the
Securities Purchase Agreement.


[Signature Page Follows]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Senior Secured Note to be duly
executed by a duly authorized officer as of the date set forth above.





 
COMPANY:
 
HOMELAND SECURITY CAPITAL CORPORATION
             
By:
      
Name:
     
Title:
   




--------------------------------------------------------------------------------




 